Citation Nr: 0603633	
Decision Date: 02/08/06    Archive Date: 02/22/06	

DOCKET NO.  05-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
VARO in St. Louis, Missouri, that granted service connection 
for PTSD and assigned a 30 percent disability rating, 
effective February 27, 2004, the date of receipt of the 
veteran's claim for disability benefits.  

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), the veteran's appeal has been advanced on the Board's 
docket for good cause shown.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all evidence necessary for an equitable disposition of the 
claim.  

2.  Manifestations of the veteran's service-connected PTSD 
include difficulty sleeping, nightmares, anxiety, and 
depression.

3.  The veteran is oriented, has good concentration, has good 
insight and judgment, displays normal speech, and exhibits a 
normal appearance.

4.  At the times of VA psychiatric examinations in June 2004 
and July 2005, the veteran was given the same global 
assessment of functioning (GAF) score of 60.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  

Although the benefit that the veteran is seeking on appeal is 
an increased initial evaluation for his PTSD, the veteran was 
given a VCAA notice letter in April 2004 regarding his 
service connection claim for PTSD.  That communication 
informed him what information and evidence was required to 
establish entitlement to service connection.  The advice that 
VA gave him in that communication is considered adequate VCAA 
notice, as the new issue is clearly a downstream issue.  VA's 
Office of General Counsel has held that, if, in response to 
notice of a decision on a claim for which VA has already 
provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises the new 
"downstream" issue, that is, a higher initial rating, VA is 
not required to provide 38 U.S.C.A. § 5103(a) notice with 
respect to that new issue.  VAOPGCPREC8-2003.  The Board 
notes that the June 2005 statement of the case provided the 
veteran with the criteria required for a higher disability 
rating for his PTSD.  That statement of the case provided 
information as to what was required to establish entitlement 
to an increased initial evaluation for PTSD.

In Pelegrini, the Court also held that VCAA notice should be 
given before an initial decision is issued in a claim by the 
agency of original jurisdiction.  In this case, VCAA notice 
was timely given in April 2004, prior to the initial agency 
of original jurisdiction decision in July 2004 that granted 
service connection for PTSD.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to his claim, and that VA will provide a 
medical examination and/or medical opinion when necessary to 
make a decision on a claim.  38 C.F.R. § 3.159.  

In the instant case, the duty to assist has been fulfilled, 
as VA has secured the veteran's medical records.  In 
addition, the veteran was afforded a VA psychiatric 
examination in June 2004 and another one in July 2005 to 
evaluate his condition.  

For the reasons set forth above, the Board therefore finds 
that VA has complied with the VCAA's notification and 
assistance requirements and has obtained and developed all 
evidence necessary for an equitable disposition of the matter 
on appeal.  The appeal is therefore ready to be considered on 
the merits.  

Legal Criteria

Disability ratings are based upon the average impairment of 
earning capacity as determined by the VA's Schedule for 
Rating Disabilities (Rating Schedule).  Each disability is 
identified by separate rating codes.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with an initial rating 
(a claim for an original rating) and a claim for increased 
rating.  It also indicated that in the case of an initial 
rating, such as in the instant case, separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Under the general rating formula for mental disorders, a 
30 percent rating is warranted for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher rating of 50 percent is for assignment when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- or long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

The next higher rating of 70 percent is provided when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The maximum schedular evaluation of 100 percent is provided 
when the PTSD is manifested by total, social and occupational 
impairment, due to such symptoms as:  Gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, own occupation, or 
own name.   

GAF scores are rated on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richards v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition (DSM-IV), page 32.

A score of 51 to 60 is warranted for "moderate" symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A score of 61 to 70 is appropriate when there are some "mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."

Discussion

Based on a longitudinal review of the evidence of record 
since the date of receipt of the claim for service 
connection, the Board finds that the currently assigned 
disability rating of 30 percent provides for more than 
adequate compensation for the degree of impairment shown 
during the entire appeal period.  This is based on the 
pertinent evidence of record, including statements from the 
veteran and his sister and the reports of VA examinations in 
2004 and 2005.

That evidence includes the report of a VA psychiatric 
examination accorded the veteran in June 2004.  At that time 
the claims folder was available and reviewed by the examiner.  
The veteran indicated he had never sought treatment from a 
mental health provider, but he stated that his primary care 
physician had prescribed medication to treat symptoms such as 
recollections of wartime experiences, anxiety, and sleep 
difficulty.  He was currently taking Clonazepam for his 
anxiety.  He also described symptoms including flashbacks, 
avoidance, irritability, survivor guilt, feelings of 
isolation, difficulty with concentration, exaggerated startle 
response, hyperarousal, and emotional numbing.  He described 
difficulty with depression, but noted that this had been 
primarily since the death of his wife.  His anxiety and 
depression were identified as being mild to moderate in 
degree.

The veteran stated that his wife passed away about eight 
years earlier.  He had a son and grandchildren in 
Massachusetts, and although he did not see them as much as he 
wanted, he was close to them.  He also indicated he had a 
number of friends and was close with his neighbors.  He 
related that he tried to remain active socially.  He had 
worked as a trucker for many years but retired in 1982 at the 
age of 57 because the company went out of business.  He then 
worked for General Dynamics as an executive chauffeur for 
10 years.  

On examination he was described as alert and properly 
oriented.  He was neatly dressed.  Speech was normal in 
volume, rhythm, and clarity.  He displayed some mild word-
finding difficulty though there was no inappropriate use of 
words.  He was cooperative and friendly throughout the 
interview.  He was often tearful in discussing military 
experiences.  Affect was appropriate.  Thought processes were 
slightly circumstantial, but logical and coherent.  There was 
no evidence of a formal thought disorder or perceptual 
disturbance.  He denied suicidal or homicidal ideation.  
Insight and judgment were good.  

The Axis I diagnosis was PTSD.  There was no Axis II 
diagnosis.  He was given a current GAF score of 60.  The 
highest score during the past year was "unknown."  The 
examiner described the PTSD symptoms as moderate in severity.  
It was noted they appeared to have had only mild impact on 
occupational functioning in the past, although it was 
acknowledged that the veteran had been retired for quite some 
time.  The symptoms had had significant impact on social 
functioning, although it was indicated he had made 
considerable effort to adapt to his difficulties.  Feelings 
of depression and isolation were noted, but these were most 
directly related to the loss of his wife and his living alone 
for the past eight years.  He tried to remain socially active 
and involved.  The examiner stated that it was not possible 
to reliably provide a separate GAF score for his PTSD due to 
the presence of overlapping symptoms.  

Additional medical evidence includes the report of a VA 
psychiatric examination accorded the veteran in July 2005.  
The veteran continued to describe difficulty sleeping, with 
nightmares and flashbacks from his World War II experiences.  
He stated he was anxious about everything and he complained 
of problems with his memory.  He also reported feeling 
depressed and lonely.  It was again noted this had been more 
prominent since the death of his wife eight years earlier.  
Mental status examination was essentially unremarkable.  He 
was given Axis I diagnoses of PTSD and a sleep disorder.  A 
generalized anxiety disorder was to be ruled out.  He was 
given a current GAF score of 60.  

Received in July 2005 and January 2006 were statements from 
the veteran's sister describing recollections of times when 
the veteran would have flashbacks of combat experiences.  She 
stated that even at the present time, the veteran had 
difficulty sleeping.  

Based on a review of the evidence of record, the Board finds 
that the 30 percent rating currently in effect is the most 
appropriate rating for the degree of psychiatric impairment 
present.  The Board assures the veteran that it is aware of 
the emotional toll the PTSD has had on his life.  However, it 
also assures the veteran that the 30 percent rating currently 
in effect recognizes that there is social and industrial 
impairment caused by the veteran's psychiatric disability.  

The record reveals that when the veteran was seen for 
psychiatric evaluation in 2004 and again 2005, he was given 
the same GAF score of 60, a score indicative of no more than 
moderate impairment, impairment contemplated by the 
30 percent rating currently in effect.  The medical evidence 
of record does not show that the veteran has exhibited 
symptoms such as flattened affect, difficulty in 
understanding complex commands, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, many 
of the symptoms associated with the assignment of the next 
higher rating of 50 percent.  In view of the foregoing, an 
initial disability rating in excess of 30 percent for the 
veteran's PTSD is not in order.  


ORDER

Entitlement to an initial disability rating in excess of 
30 percent for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


